TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 12, 2014



                                    NO. 03-14-00268-CV


                                 Vincent Williams, Appellant

                                               v.

 Cherese Wheelock, CRNA; David Harris, M.D.; and Capitol Anesthesiology Association,
                                   Appellees




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 4, 2014. Having

reviewed the record, the Court holds that Vincent Williams has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.